Citation Nr: 0026065	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-10 647A	)	DATE
	)
	)


THE ISSUE

Whether a May 1975 decision of the Board of Veterans' 
Appeals, which denied a claim for service connection for 
osteoarthritis with lumbar disc syndrome and myelopathy, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Paralyzed Veterans of America, 
Inc.


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 to September 
1951.  This matter comes before the Board of Veterans' 
Appeals (Board) on motion by the veteran alleging CUE in a 
Board decision issued in May 1975.

The Board notes that the issue of an earlier effective date 
for the award of service connection for T5 paraplegia is 
addressed in a separate, concurrently issued decision 
identified by Docket Number 98-02 237.


FINDINGS OF FACT

1.  In a May 1975 final decision, the Board denied service 
connection for osteoarthritis with lumbar disc syndrome and 
myelopathy.

2.  The veteran alleges that the Board committed CUE in its 
May 1975 decision, which denied his claim for service 
connection for osteoarthritis with lumbar disc syndrome and 
myelopathy, by failing to assist him in the development of 
his claim and/or by relying upon a misdiagnosis.

3.  The pleadings submitted by the veteran alleging CUE in 
the May 1975 Board decision do not clearly and specifically 
set forth a reason which may form the basis of a CUE claim.


CONCLUSION OF LAW

The veteran's allegations of CUE in the Board's May 1975 
decision, which denied service connection for osteoarthritis 
with lumbar disc syndrome and myelopathy, fail to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of CUE.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20. 1403, 1404 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1998, the veteran (moving party) filed a request for 
revision of a May 1975 Board decision, which denied a claim 
for service connection for osteoarthritis with lumbar disc 
syndrome and myelopathy, on the grounds of CUE.  He contends 
that the Board committed CUE by failing in its duty to 
assist him in obtaining medical evidence which would have 
supported his claim.  He argues that, had the Board remanded 
his case for "further development, or additional medical 
opinions and/or a more serious look," the evidence at that 
time would have showed that VA physicians had misdiagnosed 
him.  He also argues that VA had sufficient resources to 
obtain the same type of medical nexus opinion which 
ultimately resulted in the reopening and granting of his 
claim.  He articulated his argument in a VA Form 21- 4138 
filing, dated in July 1998, as follows:

"The claim decision ... was undebatable in error.  I further 
contend that reasonable minds can infact [sic] conclude that 
the decision was fatally flawed at the time it was made.  In 
essence, spoken of in the hearing, the V.A. was not 
concerned with developing the facts pertinent to my claim 
(CFR 38, 3.159(a), they rather focused on how to not grant 
service connection.  The medical staff employed or 
contracted by the Veterans Administration in 1974, could 
have rendered the same medical opinions as that of Dr. 
Bradleigh, and Dr. Sullivan, in 1996-97.  Even though the 
nexus of T-5 paraplegia and the spinal procedure in 1951 is 
not clear in totality, it is unmistakable and flawed, by the 
lack of use of existing payrolled V.A. doctors qualified in 
neuroscience.  The opinion's of Dr.'s Bradleigh and Sullivan 
were available to the concern of the V.A., if that was what 
the thier [sic] responsibility under law was at that time 
(1974).  It is the benefit of the doubt that applies to me.  
The Board of Veterans' decision of 5-8-75, is clear and 
unmistakable, for at a minimum this case should have been 
remanded back to the Regional Office, for further 
development, or additional medical opinions and/or a more 
serious look." 

Briefly summarized, at the time of the Board's May 1975 
decision, the veteran had alleged that arthritic involvement 
of his cervical and lumbar spines, as well as a complete 
myelopathy at T6- 7, were causally to a spinal anesthesia 
performed in service.  The record revealed his complaint of 
neck and back pain since a spinal anesthesia was performed 
for hemorrhoid surgery in 1951.  In 1961, a VA examiner 
offered a diagnosis of myositis/fasciitis as a residual of 
the in- service spinal anesthesia.  The RO granted service 
connection for myositis/fasciitis as a residual of the in- 
service spinal anesthesia in July 1961.  However, there was 
no evidence of osteoarthritis of the cervical and lumbar 
spine until many years following service nor was there 
evidence of a causal relationship between his lumbar and 
cervical spine disabilities and his active service and/or a 
service connected disability.  There was also no evidence 
that his complete myelopathy at T6- 7, which first 
manifested following the 1974 insertion of a dorsal column 
stimulator for his non- service connected back disability, 
was causally related to active service and/or a service 
connected disability.

Many years after the Board's decision in May 1975, the 
veteran submitted VA opinion which indicated that, following 
his 1951 spinal anesthesia, the injury he incurred was 
probably in the nerve fibers to the lumbar fascia and 
muscles rather than disease of the fascia and/or muscle.  As 
such, it was determined that the diagnosis of his back 
disability may have been arachnoiditis rather than fasciitis 
or myositis.  There was further opinion that his 
arachnoiditis predisposed him to develop the paraplegia that 
he sustained during the insertion of the dorsal column 
stimulator.

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400- 1411 (1999).  A motion 
alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(1999).  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non- specific allegations of error, are 
insufficient to satisfy the requirement of the pleading 
requirements, and must be denied.  Id.  The Board notes that 
it has original jurisdiction to determine whether CUE exists 
in a prior final Board decision.  38 C.F.R. § 20.1400 
(1999).

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a) (1999).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. § 20.1403(b) 
(1999).  However, to warrant revision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Furthermore, 
there are certain enumerated examples of situation that are 
not considered CUE which includes the following: 

(1)  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2)  Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

38 C.F.R. § 20.1404(d) (1999).

The above-cited regulatory authority was promulgated with 
the intent to adopt the CUE standard as set forth by the 
Court of Appeals for Veterans Claims (Court).  See 63 Fed. 
Reg. 27534, 27536 (1998).  The Board may therefore rely on 
the prior precedential decisions of the Court as to what 
exactly constitutes a valid claim of CUE.

In viewing the veteran's contentions in the light most 
favorable to his claim, the Board finds that the pleadings 
submitted by the veteran alleging CUE in the May 1975 Board 
decision do not clearly and specifically set forth a reason 
which may form the basis of a CUE claim.  First, he alleges 
that the Board committed CUE by failing to assist him in the 
development of the claim.  Specifically, he claims that the 
Board failed to obtain the same type of medical nexus 
opinion which ultimately resulted in the reopening and 
granting of his claim.  Even assuming, arguendo, that the 
Board indeed violated the duty to assist requirement, such a 
failure would not give rise to a valid CUE claim.  38 C.F.R. 
§ 20.1404(d)(2) (1999).  See Shockley v. West, 11 Vet.App. 
208, 213-14 (1998); Caffrey v. Brown, 6 Vet.App. 377, 383-84 
(1994) (breach of duty to assist cannot constitute basis for 
CUE claim).  This is especially evident when the alleged 
breach is a failure to obtain new medical evidence as 
opposed to already existing evidence.  See Simmons v. West, 
13 Vet.App. 501, 508 (2000).

Furthermore, the veteran's assertions that the Board failed 
to obtain an examination by a doctor qualified in 
"neuroscience" or any other specialty cannot constitute the 
basis for a claim of CUE because "there is . . . no way of 
knowing what such an . . . examination would have yielded . 
. . , so it could not be concluded that it 'would have 
manifestly changed the outcome'".  Hazan v. Gober, 10 
Vet.App. 511, 522-23 (1997) (citing Russell v. Principi, 3 
Vet.App. 310, 315 (1992) (en banc)).  Likewise, his 
assertions that the Board relied upon a "misdiagnosis" of 
his condition in the May 1975 decision cannot form the basis 
of a CUE claim.  38 C.F.R. § 20.1404(d)(1) (1999).  See 
Henry v. Derwinski, 2 Vet.App. 88, 90 (1992) ("[A] new 
medical diagnosis that 'corrects' an earlier diagnosis ruled 
on by previous adjudicators is the kind of 'error' that 
could not be considered an error in the original 
adjudication").

To the extent that the veteran has argued that the record 
before the Board was sufficient to warrant service 
connection for his arachnoiditis as secondary to his spinal 
anesthesia, the Board notes that such an allegation, if 
made, would at best constitute no more than an expression of 
disagreement with how the Board weighed or evaluated the 
evidence in its May 1975 decision.  Any allegations 
regarding how the Board weighed or evaluated the facts of 
the case in May 1975 cannot form the basis of a CUE claim.  
38 C.F.R. § 20.1404(d)(3) (1999).  See Russell, 3 Vet.App. 
at 313-14 (1992) (en banc) ("In order for there to be a 
valid claim of [CUE], . . . the claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated").  Certainly, there is no allegation 
of any sufficient "specificity" to meet the pleading 
requirements of 38 C.F.R. § 20.1403.  See Fugo v. Brown, 6 
Vet.App. 40, 43-44 (1993).

For the reasons cited above, the Board must deny the motion 
at hand as the veteran has not set forth specific 
allegations of error, either of fact or law, in the May 1975 
decision by the Board.  38 C.F.R. §§ 20.1403(a), 20.1404(b) 
(1999).


ORDER

The motion alleging CUE in the Board's May 1975 decision is 
dismissed.



		
	NANCY I. PHILLIPS
Member, Board of Veterans' Appeals


 


